Case 2:04-cr-20006-PKH Document 79            Filed 09/25/19 Page 1 of 2 PageID #: 156



                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA,
               Plaintiff                  )
                                          )
 v.                                       )      Case No. 2:04-CR-20006-PKH
                                          )
SCOTT JAMES EIZEMBER,                     )
               Defendant                  )

           UNOPPOSED MOTION TO AMEND JUDGMENT IN ABSENTIA

       COMES NOW the defendant, Scott James Eizember, by the Office of the

Federal Public Defender and its attorney, Jack Schisler, and does hereby respectfully

move the Court as follows:

       1. Pursuant to a judgment of the Eighth Circuit Court of Appeals entered on

September 9, 2019 (Eizember v. United States, 17-1406), vacating Mr. Eizember’s

conviction on Count Three of the indictment, the United States moved to dismiss Count

Three. ECF 77.

       2. In response to that motion, this Court ordered dismissal of Count Three (ECF

78), and in that order noted that a resentencing will be necessary.

       3. As Mr. Eizember is serving a state court sentence in Oklahoma, and in light

of the fact that the dismissal of Count Three is beneficial to Mr. Eizember, rather than to

his detriment, counsel requests that the matter be disposed of by way of an amended

judgment reflecting the parties’ agreement that the remand calls for the Court to reduce

Mr. Eizember’s sentence to 216 months from 300 months, and that neither a formal

resentencing, nor Mr. Eizember’s presence, is required.

       Since the district court did not need to resentence Rust, his presence was
       not required. Under Fed.R.Crim.P. 43, a defendant must be present only
       where the sentence is made more onerous, or the entire sentence is set
Case 2:04-cr-20006-PKH Document 79              Filed 09/25/19 Page 2 of 2 PageID #: 157



       aside and the cause remanded for resentencing. United States v.
       McClintic, 606 F.2d 827, 828 (8th Cir.1979).

Rust v. United States, 725 F.2d 1153, 1154 (8th Cir. 1984).

       4. Should the Court determine an updated presentence report is needed to

further memorialize the changes brought about by the Eighth Circuit’s decision, counsel

is prepared to review that document, and any other pertinent documents, with Mr.

Eizember in person at the facility where he is housed in Oklahoma.

       WHEREFORE, the defendant respectfully requests the Court amend the

judgment to reflect the new sentence, and to do so without requiring Mr. Eizember to be

present.

       Respectfully submitted,

                                            BRUCE D. EDDY
                                            FEDERAL PUBLIC DEFENDER WESTERN
                                            DISTRICT OF ARKANSAS

                                    By:    /s/ Jack Schisler
                                           Jack Schisler
                                           Assistant Federal Public Defender
                                           112 West Center Street, Suite 300
                                           Fayetteville, AR 72701
                                           (479) 442-2306

                                           Counsel for Defendant


                               CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing with the Clerk of the Court
using the CM/ECF System which will send notification of such filing registered CM/ECF
participants.

                                           /s/ Jack Schisler
                                           Jack Schisler
                                           Attorney for the Defendant
